Appellate Case: 19-1275     Document: 010110646574      Date Filed: 02/17/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       February 17, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  BRAD LAMB,

        Plaintiff - Appellant,

  v.                                                         No. 19-1275
                                                 (D.C. No. 1:16-CV-03056-RM-GPG)
  MONTROSE COUNTY SHERIFF'S                                   (D. Colo.)
  OFFICE; RICK DUNLAP, Sheriff, in his
  official and individual capacities; ADAM
  W. MURDIE, Undersheriff, in his official
  and individual capacities; BEN HALSEY,
  Lieutenant, in his official and individual
  capacities; JASON GRUNDY, Deputy, in
  his official and individual capacities,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       Former deputy sheriff Brad Lamb asserts retaliation claims against his former

 employer, the Montrose County Sheriff’s Office (MCSO), and certain former

 colleagues under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

 2000e-17; the Colorado Anti-Discrimination Act (CADA), Colo. Rev. Stat. §§ 24-34-




       *
         This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. But it may be cited for its
 persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 19-1275     Document: 010110646574        Date Filed: 02/17/2022      Page: 2



 401 to 24-34-406; and the First Amendment. The district court rejected Lamb’s

 claims, and he appeals.

        We affirm. We hold that Lamb’s private text message to a friend—vaguely

 alleging racism and a lack of professionalism at the MCSO—did not oppose an

 employment practice made unlawful by Title VII and therefore was not protected

 activity, so his Title VII and CADA claims fail. We further hold that Lamb’s First

 Amendment claims fail because the content, form, and context of his text message

 demonstrate it did not involve a matter of public concern, a concept that courts

 construe very narrowly in the context of First Amendment retaliation claims. But

 even if it did, the defendants sued in their individual capacities are entitled to

 qualified immunity because the law was not clearly established that the message

 involved a matter of public concern.

                                       Background1

        Lamb began working for the MCSO as a deputy sheriff in September 2014,

 supervised by Deputy Steven Collins. Sergeant Matthew Taramarcaz supervised both

 Lamb and Collins, and Taramarcaz, in turn, was supervised by Lieutenant Ben

 Halsey. Collins repeatedly made racist remarks in the office, including disparaging

 comments about Mexicans in front of Deputy Brittany Martinez, who is of Mexican

 descent. Around November 2014, Lamb told Taramarcaz that he was offended by



        1
          We take these facts from the summary-judgment record and construe them in
 the light most favorable to Lamb, the nonmoving party. See Alfaro-Huitron v.
 Cervantes Agribusiness, 982 F.3d 1242, 1249 (10th Cir. 2020).
                                             2
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022   Page: 3



 Collins’s comments and that he thought Taramarcaz condoned them. Despite Lamb’s

 report, Collins’s racist remarks continued. Collins and Taramarcaz were both

 eventually subject to disciplinary action for their conduct.

       In December 2014, Lamb sent a text from his personal cellphone to Robert

 Thomas, his “close friend” and the Chief of Police at the Delta Police Department,

 where Lamb had previously worked. App. vol. 2, 401. Lamb texted: “Just wanted to

 stay in touch. REALLY big mistake coming to work here. Racism, good Ole boy, no

 professionalism. Let me know if you and Angie are still up for poker.” Id. at 412. In

 his deposition, Lamb explained that this was “a private message from [his] phone to

 [Thomas’s],” characterizing it as “a statement” rather than “a complaint.” Id. at 394.

 Lamb further explained that he sent the message to Thomas because he was “seeking

 some guidance on what direction [he] should take.” Id. at 401. Lamb did not

 elaborate on the guidance he was seeking but noted that he was “disappointed with

 the culture of racism at the [MCSO].” Id. at 394.

       Although Lamb testified that he had no idea how it happened, word of the text

 message made its way to the MCSO. The record indicates that Thomas shared

 Lamb’s text message with an employee at the Delta Police Department and that this

 employee, in turn, shared it with a member of the MCSO. In February 2015, Sheriff

 Rick Dunlap initiated an investigation based on a report that Lamb might have

 violated MCSO policies “by contacting another law[-]enforcement agency and

 communicating defamatory opinions of the [MSCO].” App. vol. 1, 221.



                                            3
Appellate Case: 19-1275    Document: 010110646574          Date Filed: 02/17/2022   Page: 4



       As a part of the MCSO investigation, Lamb submitted a statement detailing the

 racist and sexist conduct by Collins and others and referencing his earlier report to

 Taramarcaz regarding Collins. The next day, Undersheriff Adam Murdie issued

 Lamb a disciplinary report, stating that Lamb had violated MCSO policy by engaging

 in unbecoming conduct and by publicly criticizing the MCSO. Lamb was suspended

 for one day, and a copy of the disciplinary report was placed in his personnel file.

       Over the next several months, Lamb was subject to additional disciplinary

 action. In a May 2015 incident involving a person threatening suicide, Deputy Jason

 Grundy issued Lamb a disciplinary report for insubordination, writing that Lamb

 “displayed unsatisfactory performance by clearing from a call, then disregarding

 radio traffic several times and involving himself back into the call without notifying

 dispatch[,] other crew members[,] or his crew supervisor.” Id. at 242. Grundy further

 stated that after Lamb wrote his report regarding the call, Lamb refused to place a

 “full header” on the report. Id. According to Halsey, Lamb told Halsey that he should

 have included the header but chose not to because Lamb did not respect Grundy as a

 supervisor. Lamb, for his part, testified that Grundy never told him to add a header.

 In any event, Grundy recommended—and Halsey agreed—that Lamb receive

 additional training and counseling. Halsey also recommended a copy of the

 disciplinary report be placed in Lamb’s personnel file.

       About three months later, Grundy reported that Lamb had improperly filed an

 affidavit without Grundy’s review, although Lamb denied that Grundy asked him to

 review the affidavit. Around the same time, Lamb was also written up for improperly

                                            4
Appellate Case: 19-1275     Document: 010110646574       Date Filed: 02/17/2022       Page: 5



 completing two police reports. As a result of these two incidents, Lamb was found to

 have engaged in unsatisfactory performance and insubordination. “[F]urther

 investigation” was recommended regarding Lamb’s insubordination. Id. at 248.

        A few days after this report, Halsey recommended Lamb’s termination. Murdie

 agreed with Halsey and recommended the same, noting that because Lamb “had

 multiple sustained allegations” in under one year on patrol at the MCSO, he could

 “no longer be an effective, trustworthy employee.” Id. at 258. The next day, on

 September 15, 2015, the MSCO terminated Lamb’s employment.

        Lamb sued, asserting Title VII and CADA retaliation claims against the

 MCSO. He also brought a claim under 42 U.S.C. § 1983 for First Amendment

 retaliation against Murdie, Dunlap, and Grundy (together, the individual defendants),

 in their individual and official capacities.2

        The individual defendants moved to dismiss the First Amendment retaliation

 claims against them. The district court dismissed Murdie in his individual and official

 capacities. But it permitted the claim against Grundy to proceed in part (in his

 individual and official capacities) with respect to the disciplinary action following

 the May 2015 incident. It also permitted the claim against Dunlap to proceed in part

 (also in his individual and official capacities) for his conduct related to Lamb’s

 termination. The district court denied Lamb leave to amend his complaint.




        2
         Lamb also asserted a First Amendment claim against Halsey, but he does not
 pursue that claim on appeal, so we do not consider it further.
                                                 5
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022      Page: 6



       After discovery, the individual defendants and the MSCO moved for summary

 judgment on Lamb’s remaining claims. On Lamb’s Title VII and CADA retaliation

 claims, the district court granted summary judgment to the MSCO, concluding that

 Lamb failed to establish a prima facie case of retaliation and failed to show pretext.

 On Lamb’s First Amendment claims, the district court granted summary judgment to

 Grundy in his individual capacity, concluding Lamb had offered no evidence

 establishing (1) that the text message was a substantial factor in Grundy’s decision to

 discipline Lamb after the May 2015 incident or (2) that Grundy would not have

 written him up anyway. It also dismissed the claim against Grundy in his official

 capacity, finding Lamb had waived such claim by failing to make an argument on

 that front. Finally, the district court granted summary judgment to Dunlap in his

 individual capacity, concluding that Lamb’s disciplinary infractions were sufficient

 reason to terminate him and rejecting Lamb’s contention that Dunlap would not have

 terminated him in the absence of the text message. Given its conclusion that Dunlap

 committed no underlying constitutional violation, the district court also granted

 summary judgment on the First Amendment claim in Dunlap’s official capacity.

       Lamb appeals. He challenges the district court’s dismissal of his First

 Amendment claims against Dunlap, Grundy, and Murdie, as well as the district

 court’s decision denying him leave to amend his complaint. Lamb also appeals the

 grant of summary judgment to the MCSO on his Title VII and CADA claims and to

 Dunlap and Grundy on his First Amendment claims.



                                            6
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022    Page: 7



                                        Analysis

       We review a summary-judgment order “de novo, applying the same standard

 as the district court.” Brown v. Austin, 13 F.4th 1079, 1084 (10th Cir. 2021). “Under

 that standard, summary judgment is appropriate if ‘there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.’” Id.

 (quoting Talley v. Time, 923 F.3d 878, 893 (10th Cir. 2019)). “A fact is ‘material’ if,

 under the governing law,” it could affect “the outcome of the lawsuit.” Tabor v. Hilti,

 Inc., 703 F.3d 1206, 1215 (10th Cir. 2013) (quoting EEOC v. Horizon/CMS

 Healthcare Corp., 220 F.3d 1184, 1190 (10th Cir. 2000)). “A dispute over a material

 fact is ‘genuine’ if a rational jury could find in favor of the nonmoving party on the

 evidence presented.” Id. (quoting Horizon/CMS Healthcare, 220 F.3d at 1190).

 Additionally, we may “affirm on any ground supported by the record, so long as the

 appellant has had a fair opportunity to address that ground.” Lincoln v. BNSF Ry.

 Co., 900 F.3d 1166, 1180 (10th Cir. 2018) (quoting Alpine Bank v. Hubbell, 555 F.3d

 1097, 1108 (10th Cir. 2009)).

 I.    Title VII and CADA Retaliation Claims

       Lamb argues that the district court erred in granting summary judgment to the

 MSCO on his Title VII and CADA retaliation claims. “Colorado and federal law

 apply the same standards to discrimination claims,” so the governing law for these

 two claims is identical. Johnson v. Weld Cnty., 594 F.3d 1202, 1219 n.11 (10th Cir.

 2010). Thus, Lamb’s Title VII and CADA claims rise and fall together. See id.



                                            7
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022    Page: 8



       “Title VII’s anti[]retaliation provision (the opposition clause) bars an

 employer from discriminating against an individual who has ‘opposed any practice

 made an unlawful employment practice’ by the statute.” Reznik v. inContact, Inc., 18

 F.4th 1257, 1260 (10th Cir. 2021) (quoting 42 U.S.C. § 2000e-3(a)). When analyzing

 such retaliation claims, “we apply the three-part test established in McDonnell

 Douglas Corporation v. Green, [411 U.S. 792 (1973)],” which first requires Lamb to

 establish a prima facie case of retaliation. Somoza v. Univ. of Denver, 513 F.3d 1206,

 1211 (10th Cir. 2008). To make his prima facie case, Lamb “must show that: (1) []he

 engaged in protected activity; (2) []he suffered an adverse employment action; and

 (3) there was a causal connection between the protected activity and the adverse

 action.” Vaughn v. Epworth Villa, 537 F.3d 1147, 1150 (10th Cir. 2008) (quoting

 Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1123–24 (10th Cir. 2007)). Should

 Lamb succeed in establishing a prima facie case, the MCSO “must offer a legitimate,

 non[]retaliatory reason for [its] employment action.” Id. (second alteration in

 original) (quoting Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1170

 (10th Cir. 2006)). And if the MCSO makes that showing, the burden shifts back to

 Lamb to show that the MCSO’s “proffered reason is pretextual.” Id. (quoting

 Metzler, 464 F.3d at 1170).

       Applying these standards, the district court concluded that Lamb failed to

 establish a prima facie case of retaliation. It began by identifying two adverse actions

 by the MCSO—Lamb’s February 2015 suspension and Lamb’s September 2015

 termination. From there, the district court analyzed Lamb’s text message to Thomas

                                            8
Appellate Case: 19-1275     Document: 010110646574         Date Filed: 02/17/2022     Page: 9



 as the alleged protected activity that resulted in Lamb’s 2015 suspension, concluding

 that the text message did not constitute protected activity because it did not oppose

 an unlawful employment practice under Title VII.

        Turning to Lamb’s 2015 termination, the district court “assume[d]” that

 Lamb’s November 2014 report to Taramarcaz and February 2015 written comments

 about misconduct at the MSCO “satisf[ied] the first two elements” of Lamb’s prima

 facie case of retaliation. App. vol. 3, 582–83. It then concluded that Lamb failed to

 establish the causation required for a prima facie case and thus rejected Lamb’s Title

 VII and CADA claims.3

        On appeal, despite the district court’s consideration of three separate sources

 of protected activity, Lamb’s only proffered source of protected activity is his text

 message to Thomas. He has therefore waived any argument that his other conduct

 constituted protected activity.4 See McKissick v. Yuen, 618 F.3d 1177, 1189 (10th

 Cir. 2010). We accordingly consider only the text message.

        Thus, to withstand summary judgment on his Title VII and CADA retaliation

 claims, Lamb must establish that his text message to Thomas constituted protected



        3
           The district court also noted, in passing, that Lamb failed to satisfy the third
 McDonnell Douglas prong—that the MSCO’s reasons for terminating him were
 pretextual. We do not reach this ruling because we conclude that Lamb’s Title VII
 and CADA claims fail at the first McDonnell Douglas prong.
         4
           Lamb does rely on his other conduct—the November 2014 report to
 Taramarcaz and the February 2015 written statement—to bolster his argument that
 the text message itself is protected conduct. But he makes no meaningful argument
 that either the report or the written statement independently qualifies as protected
 conduct.
                                              9
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022      Page: 10



  opposition to an unlawful employment practice. We agree with the district court that

  it does not. To show he engaged in protected activity, Lamb does not need to show

  that he “reported an actual Title VII violation.” Fassbender v. Correct Care Sols.,

  LLC, 890 F.3d 875, 890 (10th Cir. 2018). Rather, he need only show “‘a reasonable

  good-faith belief that’ []he was opposing discrimination.” Id. (quoting Hertz v.

  Luzenac Am., Inc., 370 F.3d 1014, 1015–16 (10th Cir. 2004)). Indeed, protected

  opposition in the context of retaliation claims has a “broad definition.” Hansen v.

  SkyWest Airlines, 844 F.3d 914, 926 (10th Cir. 2016). But that definition is not

  boundless: We have explained that “protected opposition can range from filing formal

  charges to voicing informal complaints to superiors.” Fye v. Okla. Corp. Comm’n, 516

  F.3d 1217, 1228 (10th Cir. 2008) (quoting Hertz, 370 F.3d at 1015). And crucially, as

  the district court observed, to be protected, the plaintiff must oppose a “practice made

  an unlawful employment practice by Title VII.” Zokari v. Gates, 561 F.3d 1076, 1081

  (10th Cir. 2009) (quoting Petersen v. Utah Dep’t of Corr., 301 F.3d 1182, 1188 (10th

  Cir. 2002)).

        Lamb broadly asserts that his text message—alleging “Racism, good Ole boy,

  no professionalism,” App. vol. 2, 412—“touched on” issues “addressed by Title VII.”

  Aplt. Br. 56. That may be, but the statute requires more. Indeed, “not every act by an

  employee in opposition to racial discrimination is protected. The opposition must be

  directed at an unlawful employment practice of an employer, not an act of

  discrimination by a private individual.” Butler v. Ala. Dep’t of Transp., 536 F.3d

  1209, 1214 (11th Cir. 2008) (quoting Little v. United Techs., Carrier Transicold Div.,

                                            10
Appellate Case: 19-1275    Document: 010110646574         Date Filed: 02/17/2022    Page: 11



  103 F.3d 956, 959 (11th Cir. 1997)); see also § 2000e-3(a); Morris v. McCarthy, 825

  F.3d 658, 673 (D.C. Cir. 2016) (dismissing retaliation claim because employee’s

  complaints did not “oppose any discrete practice that [the plaintiff] reasonably could

  have believed discriminated on the basis of race, color, religion, sex, or national

  origin”); EEOC v. Crown Zellerbach Corp., 720 F.2d 1008, 1013 (9th Cir. 1983)

  (“The employee’s statement cannot be ‘opposed to an unlawful employment practice’

  unless it refers to some practice by the employer that is allegedly unlawful.”). Put

  another way, there must be “some perceptible connection to the employer’s alleged

  illegal employment practice,” and “it must be possible to discern from the context of

  the statement that the employee opposes an unlawful employment practice.” Curay-

  Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir.

  2006); see also Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1313

  (6th Cir. 1989) (holding “that a vague charge of discrimination in an internal letter or

  memorandum is insufficient to constitute opposition to an unlawful employment

  practice”).

        The Ninth Circuit’s decision in Crown Zellerbach is instructive. 720 F.2d

  1008. There, the plaintiffs sent a letter to company officials and the local school

  board (a customer of the company) after the school board gave an affirmative-action

  award to a company official. Id. at 1011, 1013. And although the letter included an

  allegation that the company official was bigoted—which the court noted would not

  be enough, on its own, to constitute protected opposition—the letter also

  “specifically mentioned the history of unlawful employment practice charges filed

                                             11
Appellate Case: 19-1275     Document: 010110646574        Date Filed: 02/17/2022       Page: 12



  against [the employer] by black employees pursuant to Title VII.” Id. at 1013; see

  also id. at 1011. Additionally, the letter “stressed that [the employer] had engaged in

  a continuing series of unlawful discriminatory employment practices, and that, if the

  school[-]district officials had consulted the entire record, they would have discovered

  the persistent complaints about these practices.” Id. at 1013. Thus, the Ninth Circuit

  concluded that the letter was protected activity because it was aimed at a specific

  unlawful employment practice. See id. at 1014. But here, unlike the letter in Crown

  Zellerbach, Lamb’s vague text message takes no such aim.

        Lamb’s arguments to the contrary are not persuasive. He contends that Title

  VII does not limit who may complain of discrimination, to whom a complaint may be

  made, or the form of the complaint. But assuming these propositions to be true, they

  do not establish—as Lamb must—that his text message opposed an unlawful

  employment practice.

        Nor do Lamb’s cited authorities aid him in making that showing. For instance,

  Lamb relies on Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d 1130 (5th

  Cir. 1981). There, the Fifth Circuit affirmed the district court’s conclusion that

  boycotting and picketing activity was protected conduct, rejecting the employer’s

  assertion that the boycotting was directed toward inequality in public accommodation

  generally and not at the employer’s unlawful employment practice in particular.

  Payne, 654 F.2d at 1137 n.7. But in Payne, the “purpose of the boycott and

  picketing” was to oppose the employer’s “discrimination against blacks in hiring and

  promotion.” Id. at 1136. That is, the opposition was targeted at the defendant-

                                             12
Appellate Case: 19-1275      Document: 010110646574         Date Filed: 02/17/2022     Page: 13



  employer’s “unlawful employment practice,” not merely racism in general.5 Id. at

  1137.

          Here, by contrast, Lamb’s statement makes no mention of any allegedly

  unlawful employment practice by the MCSO. In his opening brief, Lamb contends

  that the text message was protesting “the creation of a hostile workplace for

  Hispanics.” Aplt. Br. 57. But his message to Thomas made no mention of any hostile

  workplace. Lamb essentially concedes as much, noting that his text message “about

  racism might be ambiguous without greater knowledge of the context and purpose

  behind it.” Id.; see also Curay-Cramer, 450 F.3d at 135 (“When deciding whether a

  plaintiff has engaged in opposition conduct, we look to the message being conveyed.”).

          To summarize, the relevant portion of Lamb’s text message—“Racism, good

  Ole boy, no professionalism,” App. vol. 2, 412—amounts to a general statement

  about the alleged existence of racism and is not directed at any unlawful employment

  practice by the MSCO. As a result, the text message does not constitute protected

  activity, and Lamb fails to establish a prima facie case of retaliation. We therefore affirm

  the district court’s grant of summary judgment to the MSCO on Lamb’s Title VII and

  CADA retaliation claims.




          5
           Lamb also cites a Sixth Circuit decision, Johnson v. University of Cincinnati,
  215 F.3d 561 (6th Cir. 2000). But the central issues in that case were whether the
  plaintiff’s “manner of . . . opposition” was reasonable and whether he “opposed
  conduct which he reasonably believed to be unlawful.” Johnson, 215 F.3d at 580–81.
  Thus, Johnson does not help Lamb overcome the dispositive issue here—that his text
  message failed to oppose an unlawful employment practice.
                                               13
Appellate Case: 19-1275     Document: 010110646574        Date Filed: 02/17/2022   Page: 14



  II.   First Amendment Retaliation Claims and Qualified Immunity

        Lamb contends that the individual defendants, acting in their individual

  capacities—and Dunlap in his official capacity—terminated his employment in

  retaliation for the exercise of his First Amendment right to free speech in sending the

  text message to Thomas. The individual defendants invoke the doctrine of qualified

  immunity to shield themselves from liability.

        “[Q]ualified immunity protects officials from civil liability as long as they do

  not ‘violate clearly established statutory or constitutional rights of which a

  reasonable person would have known.’” Lincoln v. Maketa, 880 F.3d 533, 537 (10th

  Cir. 2018) (quoting Mullenix v. Luna, 577 U.S. 7, 11 (2015)). “Once a defendant

  raises qualified immunity, the plaintiff bears the burden to show that the defendant is

  not entitled to immunity.” Id. To meet that burden, the plaintiff must show “(1) a

  reasonable jury could find facts supporting a violation of a constitutional right, which

  (2) was clearly established at the time of the defendant’s conduct.” Duda v. Elder, 7

  F.4th 899, 909 (10th Cir. 2021) (quoting Henderson v. Glanz, 813 F.3d 938, 952

  (10th Cir. 2015)). We have the discretion to begin our qualified-immunity analysis

  with either prong, but we elect to proceed sequentially. See Pearson v. Callahan, 555

  U.S. 223, 236 (2009).

        A.     Constitutional Violation

        Lamb argues that the district court erred in finding the individual defendants

  did not violate his First Amendment right. “[T]he First Amendment protects a public

  employee’s right, in certain circumstances, to speak as a citizen addressing matters of

                                             14
Appellate Case: 19-1275     Document: 010110646574        Date Filed: 02/17/2022      Page: 15



  public concern.” Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). In other words,

  “public employees do not surrender all their First Amendment rights by reason of

  their employment.” Id.; see also Pickering v. Bd. of Educ., 391 U.S. 563 (1968). At

  the same time, “a public employer has a legitimate interest ‘in promoting the

  efficiency of the public services it performs through its employees.’” Singh v. Cordle,

  936 F.3d 1022, 1034 (10th Cir. 2019) (quoting Garcetti, 547 U.S. at 417). As the

  Supreme Court has held, “when a public employee speaks not as a citizen upon

  matters of public concern, but” rather “as an employee upon matters only of personal

  interest, absent the most unusual circumstances, a federal court is not the appropriate

  forum in which to review the wisdom of a personnel decision taken by a public

  agency allegedly in reaction to the employee’s behavior.” Connick v. Myers, 461 U.S.

  138, 147 (1983).

        To evaluate whether a public employer violated its employee’s constitutionally

  protected interest in free speech, courts use the five-step Garcetti/Pickering test,

  which considers:

        (1) whether the speech was made pursuant to an employee’s official
        duties;

        (2) whether the speech was on a matter of public concern;

        (3) whether the government’s interests, as employer, in promoting the
        efficiency of the public service are sufficient to outweigh the plaintiff’s
        free speech interests;

        (4) whether the protected speech was a motivating factor in the adverse
        employment action; and



                                             15
Appellate Case: 19-1275     Document: 010110646574         Date Filed: 02/17/2022     Page: 16



         (5) whether the defendant would have reached the same employment
         decision in the absence of the protected conduct.

  Singh, 936 F.3d at 1034 (quoting Helget v. City of Hays, 844 F.3d 1216, 1221 (10th

  Cir. 2017)). The first three steps “determine whether the speech was constitutionally

  protected” and “are ordinarily matters of law for a court to decide”; “the final two

  steps are ordinarily questions of fact.” Id.

         Although the district court determined that Lamb could not establish the fourth

  and fifth steps of the Garcetti/Pickering analysis, we resolve Lamb’s First

  Amendment claims at the second step. We conclude that Lamb’s text message to

  Thomas did not involve a matter of public concern and therefore is not protected by

  the First Amendment. See Lincoln, 900 F.3d at 1180 (permitting affirmance on any

  ground supported by record).

         “Matters of public concern are those of interest to the community, whether for

  social, political, or other reasons.” Morris v. City of Colo. Springs, 666 F.3d 654, 661

  (10th Cir. 2012) (quoting Leverington v. City of Colo. Springs, 643 F.3d 719, 727

  (10th Cir. 2011)). “Courts construe ‘public concern’ very narrowly.” Butler v. Bd. of

  Cnty. Comm’rs, 920 F.3d 651, 656 (10th Cir. 2019) (quoting Leverington, 643 F.3d at

  727). To assess whether speech pertains to a matter of public concern, we consider

  “the content, form, and context of a given statement, as revealed by the whole

  record.” Id. at 657 (quoting Bailey v. Indep. Sch. Dist. No. 69, 896 F.3d 1176, 1181

  (10th Cir. 2018)). The “speech must not merely relate generally to a subject matter

  that is of public interest, but must ‘sufficiently inform the issue as to be helpful to the


                                                 16
Appellate Case: 19-1275      Document: 010110646574          Date Filed: 02/17/2022       Page: 17



  public in evaluating the conduct of government.’” Moore v. City of Wynnewood, 57

  F.3d 924, 932 (10th Cir. 1995) (quoting Wilson v. City of Littleton, 732 F.2d 765, 768

  (10th Cir. 1984)). “In several cases we have described the relevant legal question as

  whether the employee’s primary purpose was to raise a matter of public concern.”

  Singh, 936 F.3d at 1035. But if the speech aims “simply to air grievances of a purely

  personal nature,” it is generally not protected, and the plaintiff cannot establish a

  violation of his or her First Amendment right. Lighton v. Univ. of Utah, 209 F.3d 1213,

  1225 (10th Cir. 2000) (quoting Schalk v. Gallemore, 906 F.2d 491, 495 (10th Cir. 1990)).

         We begin with the content of Lamb’s text message to Thomas. Lamb’s text

  opened with the statement “Just wanted to stay in touch,” and then stated that it was a

  “REALLY big mistake coming to work here.” App. vol. 2, 412. These remarks

  convey Lamb’s dissatisfaction with his employment and do not suggest that his

  “primary purpose was to raise a matter of public concern.” Singh, 936 F.3d at 1035

  (emphasis omitted). Next, Lamb wrote “Racism,” “good Ole boy,” and “no

  professionalism” without additional explanation or description. App. vol. 2, 412.

  These free-floating terms weigh against finding Lamb’s text message involved a

  matter of public concern because they do not “sufficiently inform the issue as to be

  helpful to the public in evaluating the conduct of government.” Moore, 57 F.3d at

  932 (quoting Wilson, 732 F.2d at 768). Lamb closed by stating, “Let me know if you

  and Angie are still up for poker.” App. vol. 2, 412. Like the opening sentence about

  staying in touch, this closing statement further highlights the “personal nature” of



                                                17
Appellate Case: 19-1275    Document: 010110646574         Date Filed: 02/17/2022     Page: 18



  Lamb’s text to Thomas. Lancaster v. Indep. Sch. Dist. No. 5, 149 F.3d 1228, 1234

  (10th Cir. 1998).

        Looking beyond the content of the text message, its form and context also

  indicate that it did not involve a matter of public concern. These factors require us to

  examine, among other things, Lamb’s “subjective intention” to determine whether his

  motive was “‘was calculated to redress personal grievances or whether it had a

  broader public purpose.’” Lee v. Nicholl, 197 F.3d 1291, 1295 (10th Cir. 1999)

  (quoting Gardetto v. Mason, 100 F.3d 803, 812 (10th Cir. 1996)).

        Here, the form of the speech, a private text message to a close friend, again

  cuts in favor of concluding that the message did not involve a matter of public

  concern. Speech in a form intended for primarily private consumption weighs against

  such a finding; by contrast, speech in a form that may engender public action falls in

  favor of finding that it did involve a matter of public concern. Compare Wren v.

  Spurlock, 798 F.2d 1313, 1317–18, 1318 n.2 (10th Cir. 1986) (finding allegations

  “presented in the form of a letter from the majority of the school’s faculty members

  calling for an investigation” involved matter of public concern and emphasizing

  importance of “[t]his mode of public presentation”), and Wulf v. City of Wichita, 883

  F.2d 842, 860 n.26 (10th Cir. 1989) (“The form of the speech, a formal letter to the

  Attorney General seeking an investigation of alleged misconduct by a public official,

  emphasizes the public[-]concern element.”), and Graziosi v. City of Greenville, 775

  F.3d 731, 739 (5th Cir. 2015) (finding post to mayor’s Facebook page, on which

  community members “could lobby [mayor] to take a particular action or apprise”

                                             18
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022     Page: 19



  community members of ongoing events, “weigh[ed] in favor of finding that [plaintiff]

  spoke on a matter of public concern”), with Sipes v. United States, 744 F.2d 1418,

  1423 (10th Cir. 1984) (holding that “[p]laintiff’s statement to the Inspector General”

  in which he “complained about his being cited for infractions while others were not”

  did not involve matter of public concern), and Terrell v. Univ. of Tex. Sys. Police,

  792 F.2d 1360, 1361–63 (5th Cir. 1986) (concluding that entries from plaintiff’s

  “personal notebook” that “fell into [his] supervisor’s hands” did not involve matters

  of public concern when plaintiff “made no effort to communicate the contents of the

  notebook to the public”), and Lumpkin v. Aransas Cnty., 712 F. App’x 350, 357 (5th

  Cir. 2017) (unpublished) (finding form of speech—text messages—weighed against

  finding speech involved matters of public concern because “[c]ommunications visible

  to the public are more likely to concern the public”). We do not suggest that a private

  message can never involve a matter of public concern, but Lamb’s admittedly

  “private” text message to a close friend—neither visible to the public nor intended

  for public dissemination—falls far closer to the private end of this spectrum,

  weighing against finding it involved a matter of public concern. App. vol. 2, 394.

        The same goes for the text message’s broader context. Explaining his

  motivation for sending the text message, Lamb testified that he “sent a private

  message from [his] phone to [Thomas’s],” and then reiterated that “it[ was] a private

  message between [Thomas] and [him]self.” Id. And Lamb further testified that he had

  “no idea” how the text message made its way to the MCSO, id., reinforcing the

  conclusion that Lamb did not intend his text message to be disseminated and did not seek

                                             19
Appellate Case: 19-1275        Document: 010110646574        Date Filed: 02/17/2022     Page: 20



  to “vindicate the public interest.” Baca v. Sklar, 398 F.3d 1210, 1219 (10th Cir. 2005).

  Additionally, Lamb characterized his text message as “a statement,” not “a complaint.”

  App. vol. 2, 394. He also testified that his reason for sending the text was to

  “seek[] . . . guidance on what direction [he] should take,” though he did not elaborate

  on this point. Id. at 401.

         To be sure, Lamb was a deputy sheriff, and he sent his text message to a close

  friend, the police chief at his former place of employment. We agree with Lamb that

  racism and unprofessionalism in a public entity—particularly in law enforcement—can

  be matters of public concern, in a general sense. But “[b]ecause almost anything that

  occurs within a public agency could be of concern to the public, we do not focus on the

  inherent interest or importance of the matters discussed by the employee.” Terrell, 792

  F.2d at 1362. Rather, we examine “whether the speech at issue in a particular case was

  made primarily in the plaintiff’s role as citizen or primarily in his role as employee.” Id.

  In so doing, “the mere fact that the topic of the employee’s speech was one in which the

  public might or would have had a great interest is of little moment.” Id. Put differently,

  “[a] statement ‘does not attain the status of public concern simply because its subject

  matter could, in different circumstances, have been the topic of a communication to the

  public that might be of general interest.’” Leverington, 643 F.3d at 727 (quoting

  Salehpoor v. Shahinpoor, 358 F.3d 782, 788 (10th Cir. 2004)); see also McEvoy v.

  Shoemaker, 882 F.2d 463, 466 (10th Cir. 1989) (“[S]peech which may be of general

  interest to the public is not automatically afforded [F]irst [A]mendment protection.”).

  Accordingly, as we have just detailed, more than a vague mention of racism,

                                               20
Appellate Case: 19-1275      Document: 010110646574       Date Filed: 02/17/2022     Page: 21



  unprofessionalism, or the phrase “good Ole boy” is required before concluding that

  Lamb’s text message involved a matter of public concern. App. vol. 2, 412. The speech

  must be motivated, in some way, “to disclose misconduct.” Lighton, 209 F.3d at 1224;

  see also Baca, 398 F.3d at 1219 (“An employee’s motivation for speaking is important to

  our analysis of whether the speech pertained to matters of public concern.”); Singh, 936

  F.3d at 1035 (explaining “the relevant legal question as whether the employee’s primary

  purpose was to raise a matter of public concern”). On that score, Lamb’s speech falls

  short.

           Indeed, Lamb’s text message is similar to the speech in McEvoy, 882 F.2d 463.

  There, a recently retired police lieutenant asserted that he was denied a promotion

  after writing a letter to the city council that—like Lamb’s text—contained a mix of

  personal grievances and complaints about internal politics at the police department.

  McEvoy, 882 F.2d at 466. Considering “the entirety of [the plaintiff’s] letter,” we

  explained that his speech did not involve a matter of public concern because his

  “principal purpose in writing it was not to disclose ‘malfeasance on the part of

  government officials in the conduct of their official duties’” but to “air his

  frustration” at not being promoted. Id. (quoting Koch v. City of Hutchinson, 847 F.2d

  1436, 1445 (10th Cir. 1988)).

           So too here. Lamb’s text message principally suggests personal dissatisfaction

  with having accepted employment at the MCSO, and Lamb’s references to his

  personal relationship with Thomas along with Lamb’s intent that the conversation

  remain private and not be disseminated further undermine any suggestion that

                                             21
Appellate Case: 19-1275      Document: 010110646574         Date Filed: 02/17/2022      Page: 22



  Lamb’s “primary purpose was to raise a matter of public concern.” Singh, 936 F.3d at

  1035; see also Maldonado v. City of Altus, 433 F.3d 1294, 1310 (10th Cir. 2006)

  (“Ordinarily, for an employee’s work-related speech to be on a matter of public

  concern, the speech must be uttered with an eye to action, to improve the public

  welfare, not just to remedy a personal grievance.”), overruled in part on other

  grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006).

         In sum, as noted earlier, we construe the public-concern inquiry “very narrowly.”

  Butler, 920 F.3d at 656 (quoting Leverington, 643 F.3d at 727). Because the overall

  content, form, and context, of Lamb’s speech demonstrate that it was primarily personal

  in nature, we conclude that it did not pertain to a matter of public concern. Therefore, his

  speech was unprotected, and his First Amendment claims against the individual

  defendants in their individual capacities fail.

         The lack of a constitutional violation is also fatal to Lamb’s official-capacity

  claim against Dunlap. “Suing individual defendants in their official capacities under

  § 1983,” as we have recognized, “is essentially another way of pleading an action

  against the county or municipality they represent.” Porro v. Barnes, 624 F.3d 1322,

  1328 (10th Cir. 2010). As such, an official-capacity claim, like a claim against a

  municipality, “requires an underlying constitutional violation.” Rowell v. Bd. of Cnty.

  Comm’rs, 978 F.3d 1165, 1175 (10th Cir. 2020). Lacking one here, Lamb’s official-

  capacity claim fails.




                                                22
Appellate Case: 19-1275    Document: 010110646574         Date Filed: 02/17/2022    Page: 23



        B.     Clearly Established Law

        Even if Lamb had established a First Amendment violation against the

  individual defendants in their individual capacities, those claims would nevertheless

  fail at the second prong of the qualified-immunity analysis because the law was not

  clearly established, at the time of the alleged violations, that Lamb’s text message to

  Thomas involved a matter of public concern.6

        “A right is ‘clearly established’ when every ‘reasonable official would

  [understand] that what he is doing violates that right.’” Maketa, 880 F.3d at 537

  (alteration in original) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). As

  the Supreme Court has repeatedly instructed, the right cannot be defined “at a high

  level of generality.” Mullenix, 577 U.S. at 12 (quoting al-Kidd, 563 U.S. at 742).

  Rather, “the clearly established law must be ‘particularized’ to the facts of the case.”

  Knopf v. Williams, 884 F.3d 939, 944 (10th Cir. 2018) (quoting White v. Pauly, 137

  S. Ct. 548, 552 (2017)). That is, “[t]he dispositive question is ‘whether the violative

  nature of [the defendants’] particular conduct is clearly established.’” Mullenix, 577

  U.S. at 12 (emphasis omitted) (quoting al-Kidd, 563 U.S. at 742). Thus, the plaintiff

  must point to “an applicable Supreme Court or Tenth Circuit opinion” or show “clear




        6
          The MSCO and individual defendants contend that Lamb waived any
  argument as to whether the law was clearly established by failing to address it in his
  opening brief. “We need not opine on the waiver issue because we conclude that, in
  any event,” Lamb’s clearly established argument fails on the merits. United States v.
  Wells, 873 F.3d 1241, 1250 (10th Cir. 2017).
                                             23
Appellate Case: 19-1275      Document: 010110646574       Date Filed: 02/17/2022     Page: 24



  weight of authority from other courts treating the conduct as unconstitutional.”

  Maketa, 880 F.3d at 537.

        Lamb argues that clearly established law demonstrates his text message

  involved a matter of public concern. In support, he primarily relies on Bass v.

  Richards, 308 F.3d 1081 (10th Cir. 2002), Connick, 461 U.S. 138, and Givhan v.

  Western Line Consolidated School District, 439 U.S. 410 (1979). But none of these

  cases helps Lamb meet his “heavy burden” to overcome the individual defendants’

  invocation of qualified immunity. Maketa, 880 F.3d at 544.

        Bass involved private statements endorsing a specific political candidate due

  in part to the plaintiff’s preference for that candidate’s political philosophy. 308 F.3d

  at 1084, 1089–90. We observed that this sort of “pure political opinion . . . has been

  long protected” by the First Amendment. Id. at 1090. But the core political speech in

  Bass does not clearly establish that Lamb’s private text message, vaguely alleging

  racism and unprofessionalism at the MSCO, involved a matter of public concern.

  Similarly, Connick concluded that the respondent’s written question to her colleagues

  about whether they felt pressured to work in political campaigns pertained to a matter

  of public concern because such speech addressed a central issue about whether

  government service hinges on performance rather than political service. See 461 U.S.

  at 150. Connick therefore also sheds little light on whether a private text message

  vaguely alleging racism and unprofessionalism involved a matter of public concern.

  And finally, the Supreme Court reversed in Givhan because the lower court had

  erroneously applied a per se rule that privately expressed speech (there, a teacher’s

                                             24
Appellate Case: 19-1275     Document: 010110646574        Date Filed: 02/17/2022       Page: 25



  speech related to a school and the broader school district’s racially discriminatory

  policies) can never have First Amendment protection. 439 U.S. at 413–15. Indeed,

  Lamb’s discussion of Givhan—which he says stands for the proposition that

  “privately expressed concerns on progress of racial desegregation are protected,”

  Rep. Br. 16 (emphasis added)—shows that its facts are far removed from Lamb’s

  privately expressed concerns about general racism and unprofessionalism untethered

  from any particular practices or events and connected, as they were, to comments

  about socializing with Thomas. In sum, none of the authorities Lamb cites are

  sufficiently “particularized to the facts of the case” to clearly establish that Lamb’s

  text to Thomas involved a matter of public concern. Knopf, 884 F.3d at 947 (quoting

  White, 137 S. Ct. at 552).

        What’s more, our independent review of the public-concern caselaw reveals no

  such precedent. See Williams v. Hansen, 5 F.4th 1129, 1133 (10th Cir. 2021) (noting

  that our review on qualified immunity “is not limited to the opinions cited by [the

  plaintiff]”). The form, content, and context of Lamb’s speech are markedly different

  from the cases in which we have found speech to involve a matter of public concern.

  See Butler, 920 F.3d at 657. As an initial matter, we have found no cases concluding

  that a private text message to a friend involved a matter of public concern. Of course,

  that alone is not dispositive of the clearly established inquiry. See Knopf, 884 F.3d at

  944 (noting that, for the law to be clearly established “there need not be a ‘case

  directly on point’” (quoting White, 137 S. Ct. at 551)).



                                             25
Appellate Case: 19-1275     Document: 010110646574         Date Filed: 02/17/2022     Page: 26



         But in addition, we see no caselaw clearly establishing that the content and

  context of Lamb’s text message rise to the level of public concern. For instance, in

  the cases holding that speech involved a matter of public concern, the plaintiffs

  raised concerns of specific misconduct within public institutions—hallmarks that

  Lamb’s vague, private, and personal text message to Thomas lacks. See Wulf, 883

  F.2d at 848–50, 857–58, 867 (holding former police officer’s letter to Attorney

  General requesting investigation into allegations that police chief sexually harassed a

  subordinate, misused taxpayer funds, violated department policy, and held antiunion

  animus involved matters of public concern under clearly established law); Dill v. City

  of Edmond, 155 F.3d 1193, 1202 (10th Cir. 1998) (holding speech involved matter of

  public concern when plaintiff’s motive was to bring to light possible mishandling of

  murder investigation, including withholding of exculpatory evidence); Baca, 398

  F.3d at 1219 (holding speech involved matter of public concern when plaintiff made

  “repeated remarks alleg[ing] illegal financial dealings between a state university and a

  state agency”).

         Likewise, courts find speech involves matters of public concern when the

  speech “sufficiently inform[s] the issue as to be helpful to the public in evaluating the

  conduct of government,” which Lamb’s text also does not do. Moore, 57 F.3d at 932

  (quoting Wilson, 732 F.2d at 768). For instance, in Moore, the plaintiff, a police

  officer, gave a speech to the city council “on a matter of public concern” when the

  speech “helped inform the public on an important subject that was of heightened

  concern in the community” after another officer’s conduct “caus[ed] or

                                              26
Appellate Case: 19-1275    Document: 010110646574         Date Filed: 02/17/2022    Page: 27



  exacerbate[ed]” a local “riotlike incident.” Id. But Lamb’s text message, intended to

  remain private and bookended by personal comments that included misgivings about

  accepting employment with the MCSO and a reference to playing poker, does not

  similarly inform the public.

        In sum, having considered the cases put forth by Lamb as well as conducting

  our own research, the individual defendants are also entitled to qualified immunity

  because “the law was not clearly established that” Lamb’s text message “constituted

  speech on a matter of public concern.” Singh, 936 F.3d at 1035. For this additional

  reason, Lamb’s First Amendment individual-capacity claims fail.7




        7
           Our ruling on the summary-judgment order disposes of Lamb’s challenges to
  the district court’s earlier dismissal order because, even if the district court erred in
  dismissing certain claims at that stage, those claims would fail at summary judgment
  for the reasons explained above. Thus, we do not separately consider those
  arguments. Relatedly, we reject Lamb’s challenge to the district court’s ruling
  denying him leave to amend his complaint. “[A] request for leave to amend must give
  adequate notice to the district court and to the opposing party of the basis of the
  proposed amendment before the court is required to recognize that a motion for leave
  to amend is before it.” Calderon v. Kan. Dep’t of Soc. & Rehab. Servs., 181 F.3d
  1180, 1186–87 (10th Cir. 1999). Here, in a one-sentence footnote in his opposition to
  the motion to dismiss, Lamb sought leave to amend only if the district court
  dismissed his official-capacity claims against the individual defendants, which the
  district court did not do. Such “a bare request to amend in response to a motion to
  dismiss is insufficient.” Albers v. Bd. of Cnty. Comm’rs, 771 F.3d 697, 706 (10th Cir.
  2014). Moreover, after the dismissal order, Lamb never moved to amend his
  complaint; and as we have explained, “normally a court need not grant leave to
  amend when a party fails to file a formal motion.” Id. (quoting Calderon, 181 F.3d at
  1186). Accordingly, the district court did not abuse its discretion in denying leave to
  amend.
                                             27
Appellate Case: 19-1275    Document: 010110646574        Date Filed: 02/17/2022    Page: 28



                                       Conclusion

        Lamb fails to establish that his text message to Thomas was protected activity

  under Title VII’s opposition clause because the text did not oppose an employment

  practice made unlawful by the statute. Accordingly, Lamb cannot establish a prima

  facie case and his Title VII and CADA claims fail. Lamb’s First Amendment

  retaliation claims fail because, under the narrow construction of public concern, the

  overall content, form, and context of Lamb’s text message to Thomas demonstrate

  that it was primarily private in nature and did not involve a matter of public concern.

  But even if it did, Lamb’s individual-capacity claims would still fail because the law

  was not clearly established that the text message involved a matter of public concern.

        Affirmed.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                            28